Name: Commission Implementing Regulation (EU) No 1306/2014 of 8 December 2014 amending Implementing Regulation (EU) No 750/2014 by extending the period of application of the protection measures in relation to porcine epidemic diarrhoea Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: America;  trade;  agricultural policy;  trade policy;  international trade;  agricultural activity;  means of agricultural production
 Date Published: nan

 9.12.2014 EN Official Journal of the European Union L 351/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1306/2014 of 8 December 2014 amending Implementing Regulation (EU) No 750/2014 by extending the period of application of the protection measures in relation to porcine epidemic diarrhoea (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) and (7) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 750/2014 (2) was adopted following reports of a novel swine enteric coronavirus disease caused by emerging porcine alphacoronaviruses, including porcine epidemic diarrhoea virus and a new porcine deltacoronavirus in North America. That Implementing Regulation lays down protection measures in relation to the introduction into the Union of consignments of live pigs for breeding and production from the areas in which the disease caused by those viruses is present in order to provide for the fulfilment of the necessary guarantees at the holding of origin and to prevent the introduction of porcine epidemic diarrhoea caused by those viruses into the Union. Those protection measures are to apply until 12 January 2015. (2) The Scientific Opinion of the European Food Safety Authority of 2014 (3) (the EFSA Opinion) indicates that infected animals, their faeces, feed and objects contaminated with faeces are matrices that have been reported to transmit those viruses. The EFSA Opinion provides further scientific support for the protection measures established by Implementing Regulation (EU) No 750/2014. The epidemiological situation in the third countries affected by novel swine enteric coronavirus disease caused by emerging porcine alphacoronaviruses, including the porcine epidemic diarrhoea virus and the porcine deltacoronavirus, has not changed in terms of the risk of the spread of those porcine entero-coronaviruses since the date of adoption of Implementing Regulation (EU) No 750/2014. (3) In light of the EFSA opinion and of the evolution in the disease situation, the protection measures established by Implementing Regulation (EU) No 750/2014 should be prolonged until the end of October 2015. The period of application of that Implementing Regulation should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 2 of Implementing Regulation (EU) No 750/2014, the date 12 January 2015 is replaced by 31 October 2015. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 24.9.1991, p. 56. (2) Commission Implementing Regulation (EU) No 750/2014 of 10 July 2014 on protection measures in relation to porcine epidemic diarrhoea as regards the animal health requirements for the introduction into the Union of porcine animals (OJ L 203, 11.7.2014, p. 91). (3) The EFSA Journal 2014;12(10):3877.